—In a turnover proceeding to secure the contents of a safe deposit box leased in the name of the respondent E.R.G. Corp. and maintained with the respondent Bank of New York, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Levitt, J.), entered August 14, 1995, which, inter alia, upon granting the intervenor’s motion for summary judgment and denying the petitioner’s cross motion for summary judgment, granted the intervenor’s petition and ordered the respondent Bank of New York to turn over the contents of the safe deposit box to the intervenor.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The intervenor’s uncontroverted proof that she owned the items in the safe deposit box leased in the name of E.R.G. Corp. was sufficient to justify the Supreme Court’s decision to grant summary judgment in her favor (Zuckerman v City of New York, 49 NY2d 557).
The parties’ remaining contentions are without merit. Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.